                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

KEVIN CORSINI,

        Plaintiff,                                               Civil Action No. 19-CV-10627

vs.                                                              HON. BERNARD A. FRIEDMAN

CITY OF HAZEL PARK, et al.,

      Defendants.
__________________________/

                OPINION AND ORDER GRANTING DEFENDANT CITY OF
                 HAZEL PARK’S MOTION FOR SUMMARY JUDGMENT

                This matter is presently before the Court on defendant City of Hazel Park’s motion

for summary judgment [docket entry 35]. Plaintiff has responded and defendant has replied.

Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide this motion without a hearing.

                Plaintiff alleges that he was wrongfully forced to retire from his position as a

“Captain/paramedic” with the City of Hazel Park fire department. See Compl. ¶¶ 9-10, 35. Plaintiff

is suing the City of Hazel Park (“the City”), Edward M. Lichten, MD (“Dr. Lichten”), and Edward

Lichten, MD, PC (“Lichten PC”) (collectively “defendants”) under Michigan common law and 42

U.S.C. § 1983. See id. ¶¶ 1, 4-6.

                Plaintiff states that “[i]n or about February[] 2017, Defendant City, through its agent,

Fire Chief Richard Story . . . informed employees, including Plaintiff, that the City was encouraging

employees to ‘save the City money’ by going to Defendants Lichten and Edward Lichten, MD, PC

. . . for medical treatment in lieu of using other medical providers.” Id. ¶ 13. Despite his objections,

plaintiff alleges that he “felt pressured” to see Dr. Lichten, who prescribed plaintiff certain injections

and medications. Id. ¶¶ 14-17. Plaintiff states that he informed Dr. Lichten that he was “not feeling
well from the injections,” and questioned Dr. Lichten’s “advice, treatment, methods, and strategies,”

as well as whether his practices were “ethical or legal.” Id. ¶ 19. Plaintiff further alleges that these

comments led Dr. Lichten to terminate their physician-patient relationship, and that plaintiff’s

complaints were relayed to his superiors within the fire department. Id. ¶¶ 21-24. Plaintiff states

that

                [o]n August 10, 2017, Chief Story issued a memorandum of
                “incidents and concerns,” about Plaintiff, detailing alleged conduct
                and performance deficiencies on the part of Plaintiff, with the
                apparent purpose of informing a “Dr. Clark,” of Alpha Psychological
                Services, of information about Plaintiff as a basis to do a “fitness for
                duty” evaluation.

Id. ¶ 25. Plaintiff alleges that this same memorandum placed plaintiff on administrative leave of

absence. See id. ¶ 28. Following the fitness for duty evaluation, plaintiff states that he was given

two options: “1) to go through the program of therapy that Dr. Clark had advised, and that

Plaintiff’s work would now be limited, or 2) Plaintiff could buy out his remaining seniority time to

achieve his maximum pension and leave the City’s employ.” Id. ¶ 31. Plaintiff asserts that it was

“made clear” that if he failed to select option 2, he would be terminated. Id. ¶ 32. Plaintiff alleges

that he therefore “felt forced to, and did, submit papers to buy out his remaining seniority (3 full

years) so that he could retire from the City with full pension.” Id. ¶ 33. He states that this buyout

cost him $89,000, “which was taken from Plaintiff’s deferred compensation account” and was done

under coercion. Id. ¶¶ 34-35.

                Plaintiff’s complaint includes three claims: Tortious interference with business

relationship or expectancy against Dr. Lichten and Lichten PC (Count I); discharge in violation of

public policy against all defendants (Count II); and retaliation for exercising his first amendment

right to free speech in violation of § 1983 against all defendants. See id. ¶¶ 36-54.

                                                   2
I. Defendant City of Hazel Park’s Motion for Summary Judgment

                In the instant motion, the City argues that the trial wellness program with Dr. Lichten

was offered on a voluntary basis to employees as “an ancillary product in addition to the [Blue Cross

Blue Shield] health care plan.” Def.’s Br. at 1-2. Defendant contends that Dr. Lichten severed his

physician-patient relationship with plaintiff following “an angry outburst in his medical offices

about billing,” which was described by office staff as “a temper tantrum in the office’s lobby.” Id.

at 2 (internal quotation marks omitted). Following this incident, the City states that plaintiff

“participated in additional questionable behavior,” including “threaten[ing] the life and safety of a

subordinate firefighter while on a fire run, [speaking] poorly about the Department, and engag[ing]

in behavior that was unbecoming of an officer.” Id. at 3. Collectively, this behavior “ultimately led

Chief Story to question [plaintiff’s] leadership and decision-making abilities as a Captain, resulting

in a fitness for duty evaluation.” Id. Defendant adds that

                [t]he main incident which led to Chief Story’s decision to have
                Plaintiff undergo . . . a fitness for duty evaluation occurred during a
                July 23, 2017 fire run. Specifically, Plaintiff ordered one of his
                subordinates, Firefighter Michael Khoury, to gain access to the attic
                via a 16 in. x 16 in. “scuttle-hole” during the course of an active fire
                run. When Firefighter Khoury informed Plaintiff that he could not fit,
                Plaintiff insulted him and tried to shove him into the attic space.
                Plaintiff’s order threatened the life and safety of Firefighter Khoury.
                At the fire scene, Firefighter Khoury, immediately reported this
                incident to Chief Story.

Id. at 3-4 (citations omitted). Further, the City states that when Chief Story attempted to investigate

this incident, he “learned that Plaintiff’s subordinates did not want to put their concerns in writing

due to fear of retaliation from Plaintiff.” Id. at 4.

                Other incidents referenced by defendant include (1) an incident at a local bar that

resulted in the police being called and plaintiff being banned from the establishment; (2) reports that

                                                   3
plaintiff was “speaking poorly of the Department and encourag[ing] newer Department members

to find employment elsewhere;” and (3) a photograph posted to social media in violation of

department policy. See id. at 4-5. Defendant contends that Dr. Clark’s fitness for duty evaluation

revealed that plaintiff “had a history of anger and verbal aggression, impaired insight and judgment,

verbal loss of control, pervasive anxiety, anxious mistrust of others, a need to maintain rigid control,

[and] seeks to vindicate past humiliation by demeaning others,” all of which affected his ability to

perform professionally. Id. at 5-6. According to defendant, Dr. Clark determined that plaintiff

“could return to work without restriction only if he engaged in counseling or psychotherapy.” Id.

at 6 (emphasis in original).

                Defendant states that on August 31, 2017, plaintiff was provided the option to either

(1) participate in the recommended counseling and relinquish all command responsibilities until the

counseling was complete or (2) retire. See id. At a subsequent meeting held on September 11, 2017,

plaintiff’s superiors and union representatives discussed alternative courses of action, such as cutting

plaintiff’s salary, demoting plaintiff, and entering a “last chance agreement” to ensure appropriate

behavior in the future. Id. at 6-7. Defendant argues that at all relevant times plaintiff was

represented by his union president, plaintiff was made aware of his options, and he “voluntarily

elected to retire, effective October 30, 2017.” Id. at 7.

                Defendant contends that plaintiff’s retaliatory discharge claim (Count II) fails

because (1) defendant is entitled to governmental immunity and (2) plaintiff voluntarily sought

treatment from Dr. Lichten. See id. at 9-10. As to plaintiff’s First Amendment claim under § 1983

(Count III), defendant argues that plaintiff (1) did not engage in protected speech, as the speech at

issue “only advance[d] Plaintiff’s private interest”; (2) has failed to establish but-for causation given


                                                   4
the number of intervening incidents; and (3) has failed to establish any adverse action as defined by

relevant case law. See id. at 10-15. Finally, defendant argues that plaintiff has failed to present

“sufficient evidence to establish a causal connection between [City] policy and the deprivation of

[his] constitutionally protect rights,” and he therefore cannot establish municipal liability. Id. at 15-

16.1

                In response, plaintiff contends that the list of incidents included in Chief Story’s

memorandum “is filled with hearsay, is completely undocumented, and is not supported in

Defendant’s motion with legally admissible foundation.” Pl.’s Resp. Br. at 8. Plaintiff states that

he was ultimately presented with four options: (1) “return to work with a demotion to lieutenant,

at lieutenant’s pay, plus ride the ambulance every day” (“the duty of the lowest ranked members of

the fire department”); (2) “Defendant would fire Plaintiff”; (3) “Plaintiff could return to work as a

firefighter at firefighter pay, go through Dr. Clark’s program, and ride the ambulance”; or (4) retire

early. Id. at 11-12. As to the latter option, plaintiff argues that a union representative told him that

the City wanted to “wash their hands of [Plaintiff] . . . and that it was because of the Lichten

incident(s).” Id. at 12. Plaintiff states that “faced with the series of offers being made to him, each

one increasing in its hostility and risk to Plaintiff, Plaintiff agreed, on an involuntary basis, to retire.”

Id. at 13.




        1
         The City’s motion for summary judgment does not address Count I, interference with
business relationship or expectancy against Dr. Lichten and Lichten PC, as this claim is only
asserted against the Lichten defendants. The City notes that “Dr. Lichten has not responded to
the Complaint and is currently in default. Plaintiff’s counsel has not filed a default motion.
Multiple attempts were made to contact Dr. Lichten, however, no contact has been made. Dr.
Lichten’s practice is still open for business and accepting new patients.” Def.’s Br. at 1 n.2.

                                                     5
               As to defendant’s legal arguments, plaintiff contends that (1) “Plaintiff, as a licensed

paramedic, had a duty and/or a right under law to report misconduct of another health care

provider,” id. at 14; (2) his concerns regarding Dr. Lichten’s services constituted a matter of public

concern and were a motivating factor in his firing, see id. at 18-19; and (3) in recommending Dr.

Lichten’s services, defendant was engaging in a proprietary function and therefore cannot benefit

from governmental immunity. See id. at 16. At the least, plaintiff argues, the evidence he has

presented establishes questions of fact sufficient to overcome defendant’s motion for summary

judgment. See id. at 21.

II. Legal Standards and Analysis

               Summary judgment is appropriate when “there is no genuine dispute
               as to any material fact and the movant is entitled to judgment as a
               matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the
               burden of showing “that there is an absence of evidence to support
               the nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317,
               325 (1986). A genuine dispute of material fact exists if “there is
               sufficient evidence favoring the nonmoving party for a jury to return
               a verdict for that party.” Anderson v. Liberty Lobby, Inc., 477 U.S.
               242, 249 (1986). In applying the summary judgment standard, the
               court must review all materials supplied, including pleadings, in the
               light most favorable to the nonmoving party. Matsushita Elec. Indus.
               Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

United States v. White, No. 17-6022, 2018 WL 4215614, at *2 (6th Cir. July 11, 2018).

       A. Discharge in Violation of Public Policy (Count II)

               Under Michigan law, “a governmental agency is immune from tort liability if the

governmental agency is engaged in the exercise or discharge of a governmental function.” MICH.

COMP. LAWS § 691.1407(1). Michigan courts have consistently held that retaliatory discharge

constitutes an intentional tort within the scope of § 691.1407(1). See O’Connor v. Redford Twp.,

No. 09-10792, 2009 WL 2488095, at *5 (E.D. Mich. Aug. 13, 2009) (citing Thompson v. Wayne

                                                  6
Cnty. Treasurer, No. 277837, 2008 WL 1986269 (Mich. Ct. App. May 8, 2008)). Consequently,

to survive a motion for summary judgment, a plaintiff raising a claim of retaliatory or otherwise

wrongful discharge against a governmental agency must “plead a valid basis for avoiding

governmental immunity.” Id. Relevant to this case, § 691.1413 states that

              [t]he immunity of the governmental agency shall not apply to actions
              to recover for bodily injury or property damage arising out of the
              performance of a proprietary function as defined in this section.
              Proprietary function shall mean any activity which is conducted
              primarily for the purpose of producing a pecuniary profit for the
              governmental agency, excluding, however, any activity normally
              supported by taxes or fees.

              The Michigan Supreme Court has previously stated that

              [i]n determining whether the agency’s primary purpose is to produce
              a pecuniary profit . . . certain considerations should be taken into
              account. The first is whether a profit is actually generated.

                      The fact that a governmental agency pursues an
                      activity despite consistent losses may be evidence that
                      the primary purpose is not to make a pecuniary profit,
                      but it is not conclusive evidence. Conversely, the fact
                      that the activity consistently generates a profit may
                      evidence an intent to produce a profit. [Id. at 258, 393
                      N.W.2d 847 (citations omitted).]

              The second consideration is “where the profit generated by the
              activity is deposited and how it is spent.”

                      If the profit is deposited in the governmental agency's
                      general fund or used to finance unrelated functions,
                      this could indicate that the activity at issue was
                      intended to be a general revenue-raising device. If the
                      revenue is used only to pay current and long-range
                      expenses involved in operating the activity, this could
                      indicate that the primary purpose of the activity was
                      not to produce a pecuniary profit. [Id. at 259, 393
                      N.W.2d 847 (citations omitted).]

Coleman v. Kootsillas, 575 N.W.2d 527, 530 (Mich. 1998) (concluding that “[i]t is clear that the

                                                 7
primary purpose of the city of Riverview landfill was to produce a pecuniary profit. The city’s

financial records establish that, from 1982 thro.ugh 1990, the landfill consistently generated a

substantial profit, ultimately exceeding 7 million dollars.”).

               Based on the facts alleged, the Court concludes that plaintiff has failed to plead a

valid basis for avoiding governmental immunity. In plaintiff’s complaint, he states that “the City

was encouraging employees to ‘save the City money’ by going to Defendants Lichten and Edward

Lichten, MD, PC” and that “ultimately the City wished its employees to use Lichten for all their

medical care, so that the City could save money on insurance.” Compl. ¶¶ 13-14. However,

plaintiff acknowledges that Dr. Lichten’s services were made available on a voluntary basis and that

employees were able to maintain their insurance coverage under Blue Cross Blue Shield. See Def.’s

Ex. 1, at 109, 115, 119. Nowhere in plaintiff’s complaint does he indicate that the City made a

pecuniary profit from this limited trial program, nor does he state where or how the City’s alleged

profits from the program were deposited or spent. Moreover, the proprietary function exception

only applies “to actions to recover for bodily injury or property damage,” § 691.1413, neither of

which are alleged in this case. The Court thus concludes that defendant’s motion for summary

judgment is granted as to this claim because plaintiff has failed to present facts sufficient to defeat

the City’s entitlement for governmental immunity.

       B. Retaliation for Exercising First Amendment Right to Free Speech in Violation of §
1983 (Count III)

               In order for an employee to establish a claim of First Amendment
               retaliation, the employee must demonstrate that: (1) he engaged in
               constitutionally protected speech or conduct; (2) an adverse action
               was taken against him that would deter a person of ordinary firmness
               from continuing to engage in that conduct; and (3) there is a causal
               connection between elements one and two—that is, the adverse
               action was motivated at least in part by his protected conduct.

                                                  8
Scarbrough v. Morgan Cnty. Bd. of Educ., 470 F.3d 250, 255 (6th Cir. 2006). To qualify as

constitutionally protected speech, the speech at issue must be “fairly characterized as constituting

speech on a matter of public concern.” Id. “Speech falling into this category includes informing

the public that a governmental entity failed to discharg[e] its governmental responsibilities or

bring[ing] to light actual or potential wrongdoing or breach of public trust [on the part of a

governmental entity or any officials therein].” Rodgers v. Banks, 344 F.3d 587, 596 (6th Cir. 2003)

(internal quotation marks omitted). “Whether an employee’s speech addresses a matter of public

concern must be determined by the content, form, and context of a given statement, as revealed by

the whole record.” Connick v. Myers, 461 U.S. 138, 147-48 (1983).

               The Sixth Circuit has stated that

               our circuit has distilled the “public concern” test by stating that the
               court must determine: the “focus” of the speech; “the point of the
               speech in question”; “to what purpose the employee spoke”; “the
               intent of the speech”; or “the communicative purpose of the speaker.”

               As a corollary to this “focus” test, we have held that the proper
               inquiry is not what might be “incidentally conveyed” by the speech,
               and that “passing” or “fleeting” references to an arguably public
               matter do not elevate the speech to a matter of “public concern”
               where the “focus” or “point” of the speech advances only a private
               interest.

Farhat v. Jopke, 370 F.3d 580, 592-93 (6th Cir. 2004) (citations omitted, compiling cases).

               In the present case, plaintiff’s verbal altercation with Dr. Lichten does not qualify as

“a matter of public concern.” While the content of plaintiff’s speech is not entirely clear, based on

plaintiff’s briefs and testimony it appears to have focused on his dissatisfaction with medical

treatment that he voluntarily pursued and/or his frustration with having to pay for this medical

treatment. In his complaint, plaintiff states that he questioned Dr. Lichten’s medical treatment,

                                                   9
practices, and ethics during an office visit on July 13, 2017, and that Dr. Lichten reported this

confrontation to Chief Story. See Compl. ¶¶ 19, 22. In his response to the instant motion, plaintiff

contends that he “engaged in conduct protected under the First Amendment when he spoke to Chief

Story about the dangers of Dr. Lichten’s ‘wellness’ program.” Pl.’s Resp. Br. at 18. However,

contrary to both of these treatment-focused allegations, plaintiff admitted that he confronted Dr.

Lichten on July 17, 2017, regarding a billing dispute over whether plaintiff or the City was

responsible for covering the cost of Dr. Lichten’s treatments. See Def.’s Ex. 1 at 41-44. This latter

account is confirmed by Chief Story, see Def.’s Ex. 3 at 43, and Chief Story’s memorandum that

placed plaintiff on administrative leave. See Def.’s Ex. 4. Regardless of whether plaintiff’s

frustrations with Dr. Lichten pertained to the medical treatment he received or his billing

obligations, both issues advance only plaintiff’s own private interests.

               The Supreme Court has stated that

               when a public employee speaks not as a citizen upon matters of
               public concern, but instead as an employee upon matters only of
               personal interest, absent the most unusual circumstances, a federal
               court is not the appropriate forum in which to review the wisdom of
               a personnel decision taken by a public agency allegedly in reaction
               to the employee’s behavior.

Connick, 461 U.S. at 146. Because the speech at issue “cannot be fairly characterized as constituting

speech on a matter of public concern, it is unnecessary for [the Court] to scrutinize the reasons for

[plaintiff’s] discharge.” Id. Defendant is therefore entitled to summary judgment on this claim as

well.

III. Conclusion

               Accordingly,




                                                 10
               IT IS ORDERED that the City of Hazel Park’s motion for summary judgment is

granted [docket entry 35].



                                         s/Bernard A. Friedman
                                         BERNARD A. FRIEDMAN
Dated: June 30, 2021                     SENIOR UNITED STATES DISTRICT JUDGE
Detroit, Michigan




                                            11
